Exhibit 10.18




SECOND AMENDMENT TO EXECUTIVE SEVERANCE
AND CHANGE IN CONTROL LETTER AGREEMENT


Dear David:


This Second Amendment to Executive Severance and Change in Control Letter
Agreement (the “Amendment”) to is made and entered into effective as of November
11, 2019 (the “Amendment Effective Date”) by and between ChannelAdvisor
Corporation (“ChannelAdvisor”) and David Spitz (“You”). This Agreement amends
the Amended and Restated Executive Severance and Change in Control Letter
Agreement between You and ChannelAdvisor dated December 17, 2014, as amended
December 31, 2018 (the “Agreement”) effective as of the Amendment Effective
Date. Except as expressly provided in this Amendment, the Agreement, as amended
by this Amendment, remains in full force and effect. All capitalized terms not
defined in this Amendment have the meaning stated in the Agreement.


Section 2(C) of the Agreement is hereby amended and restated to read as follows:


“(C)    Termination in Connection with Change in Control Event
If there is a Change in Control, and if, within the period during the two (2)
months before or the twelve (12) months after the Change in Control,
ChannelAdvisor (or the acquiring entity) (i) terminates Your employment, other
than For Cause, or (ii) You terminate Your employment for Good Reason, in each
case provided that the termination of employment constitutes a Separation From
Service, You will receive the Employment Termination Payments, and, subject to
Your execution and nonrevocation within the permitted revocation period of the
Severance Agreement:


(1)
ChannelAdvisor shall pay to You a payment equal to two years of Your Base
Compensation.

In addition, ChannelAdvisor shall pay to You either:
(a)    if Your compensation includes a quarterly variable incentive component
and the Termination Date is not the last day of the calendar quarter, then one
calendar quarter of Your then current quarterly variable incentive compensation
calculated at 100% achievement; OR
(b)     if Your compensation includes an annual variable incentive compensation
component and the Termination Date is not the last day of the calendar year, a
prorated share (for the period from the beginning of the calendar year to the
Termination Date) of Your then current annual variable compensation calculated
at 100% achievement.
Payment of the amounts in this Section 2(C)(1) shall be made in a one-time lump
sum payment on the next available regularly scheduled payroll date within sixty
(60) days following the Termination Date.





--------------------------------------------------------------------------------

Exhibit 10.18




(2)
If You timely and properly elect COBRA continuation coverage under
ChannelAdvisor’s group health plan for medical or dental coverage,
ChannelAdvisor shall pay the monthly premium for the coverage directly to the
insurance provider for a period of up to 18 months following the Termination
Date. If You receive subsequent employment that includes one or both of these
benefits, then upon the first date You are eligible to receive the benefits, You
shall promptly notify ChannelAdvisor in writing. Upon receipt of Your notice,
ChannelAdvisor shall cease payment for any benefits that are provided by Your
new employer. If You delay in notifying ChannelAdvisor of a change in benefits
status, You shall promptly return all overpayments.

(3)
ChannelAdvisor shall fully accelerate vesting of all of the Awards that are
unvested as of the Termination Date, with the effect that all such Awards shall
be fully vested and exercisable as of the Termination Date.

(4)
ChannelAdvisor shall extend the exercise period for the Awards until two (2)
years from the Termination Date, but in no event will the exercise period extend
beyond the original term of the Award.

(5)
The Severance Agreement shall reflect the benefits stated in this Section 2(C).”

Sincerely,
CHANNELADVISOR CORPORATION
/s/ Timothy J. Buckley    
Timothy J. Buckley
Chairman, Compensation Committee


Accepted and agreed to by:


/s/ David Spitz    
David Spitz




2.
 
 
 
 
209728 v2/DC